Citation Nr: 1315605	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-17 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected Bell's palsy.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to November 1971.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned in April 2012.  A transcript of the hearing is associated with the claims file.

In August 2012, the Board remanded this case for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Thus far, despite the Veteran's representative's arguments at hearing, no causal relationship has been established between the Veteran's service connected Bell's palsy and the claimed sleep apnea.  Arguably, however, the evidence of record suggests the Veteran's service connected Bell's palsy interferes with his use of a continuous positive airway pressure (CPAP) machine to treat his sleep apnea.  The question remains whether interference with treatment of the nonservice-connected sleep apnea is tantamount to aggravation of that disorder.  

While an October 2012 opinion found that the Veteran's Bell's palsy was not causally related to the Veteran's sleep apnea and did not worsen it, this opinion failed to specifically address the Veteran's contention that his Bell's palsy had a detrimental effect on his treatment (i.e., negatively impacted his ability to use a CPAP machine) and thus aggravated his sleep apnea.  Likewise, earlier opinions, including the October 2011 VA examination, found that the Veteran's Bell's palsy interfered with his CPAP machine, but did not address whether this resulted in an actual aggravation of that condition.  As such, another addendum opinion is necessary.

Additionally, if aggravation is found, only the increase in severity of the nonservice-connected sleep apnea that is proximately due to Bell's palsy will be service connected.  See 38 C.F.R. § 3.310(b).  Thus, the baseline and current levels of severity for sleep apnea must be established as well as any increase in severity due to the natural progress of the disease, so that the increase attributable to Bell's palsy can be determined.  See id.  The August 2012 Board Remand instructed the examiner to provide the baseline and current severity of the Veteran's sleep apnea, but the October 2012 addendum opinion did not address this request.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  Again refer the Veteran's claims folder to the October 2011 examiner or, if he is unavailable, to another suitably qualified VA examiner for the purpose of obtaining an addendum opinion.  Specifically, the VA examiner should answer the following questions:

a.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current sleep apnea was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected Bell's palsy, to include as due to interference with the use of a CPAP machine?

b.  What is the baseline severity of the Veteran's sleep apnea in terms of the relevant diagnostic code?

Currently, the relevant criteria for rating sleep apnea is: 
i.  asymptomatic but with documented sleep disorder breathing 

ii.  persistent, with day-time hypersomnolence

iii.  requiring the use of a breathing assistance device such as continuous airway pressure (CPAP) machine 

iv.  manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requiring tracheostomy

See 38 C.F.R. § 4.97, Diagnostic Code 6847.

c.  What is the current severity of the Veteran's sleep apnea in terms of the relevant diagnostic code?  If the current severity of the Veteran's sleep apnea is equal to the baseline severity, the examiner should so state.

2.  If the benefit sought is not granted, issue a supplemental statement of the case and give the Veteran opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

